DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-13, and 15-22 are allowed (renumbered as claims 1-20).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to platforms and a method for programming a new vehicle fob comprising: wireless transmitter; computer’s fob interface; wirelessly communicate with a user’s mobile computing device; the user’s mobile computing device configured to wirelessly connect to a wireless interface of the vehicle and automatically retrieve vehicle information, wherein the vehicle information includes a make and model of the vehicle; at least one remote server hosting a service adapted to communicate with the user’s mobile computing device, the service adapted to: receive user information from the mobile computing device of the user; receive user payment information from the mobile computing device of the user; verify the user’s identity using the user information, the user payment information, and the vehicle information; register the user and the vehicle with the service; transmit programming instructions to the user’s mobile computing device for reprogramming the onboard computer’s fob interface to recognize the new vehicle fob; an computer executable application; and transmit the programming instructions to the new vehicle fob and to the onboard computer’s fob interface, wherein the fob interface is reprogrammed to recognized the new vehicle fob and respond to the commands from the new vehicle fob. The closest prior arts, Jefferies (Pub # US 2018/0091930 A1), Hatton (Pub # US 2014/0477837 A1), Patel (Pub # US 2018/0045159 A1), Krishnan (Pub # US 2017/0349142 A1), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687